Citation Nr: 0214426	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  99-12 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for moderate alcohol 
dependence and severe mixed personality disorder with 
dependent, histrionic and borderline personality features, 
claimed as a "mental condition".


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1963.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a December 1998 rating decision issued 
by the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In June 1998, the veteran initiated the current claim by 
making a claim for entitlement to service connection for a 
mental condition.  In July 1998, the RO sent the veteran a 
letter in which he was reminded that service connection had 
been denied for a "nervous disorder" in 1967.  The December 
1998 rating decision found that new and material sufficient 
to reopen his service connection claim had not been 
submitted.  The veteran was notified of the rating decision 
and an appeal was subsequently perfected.  In October 2000, 
the Board remanded the appeal for further development and 
readjudication.  The RO completed the additional development 
and issued a Supplemental Statement of the Case (SSOC) in 
February 2002 which found that new and material had been 
submitted but service connection was still not warranted.

In June 1998, the veteran appointed Veterans of Foreign Wars 
of the United States (VFW) as his representative.  In 
December 1999 the veteran revoked his appointment of the VFW 
as his representative.  He has not indicated that he wants 
another accredited representative to help him with his 
appeal.  Accordingly, the Board will assume that he wishes to 
represent himself and will review his appeal.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of her claim have 
been addressed.

2.  The probative medical evidence of record reveals that the 
veteran is diagnosed with moderate alcohol dependence and a 
severe personality disorder.


CONCLUSION OF LAW

Service connection for moderate alcohol dependence and severe 
mixed personality disorder with dependent, histrionic and 
borderline personality features is not proper.  38 U.S.C.A. 
§§ 501, 1103, 1131, 1521, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.301, 3.303, 4.127 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100 
et. Seq. (West Supp. 2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations for VCAA have been 
published.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Except for amendments not applicable with regard 
to this case, the provisions of the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his service 
connection claim.  The veteran was notified of the laws and 
regulations pertinent to the principles of service connection 
in the February 2002 Supplemental Statement of the Case 
(SSOC).  The February 2002 SSOC also informed the veteran of 
VA's heightened duty to assist in the development of his 
claim, the type of evidence VA would obtain on his behalf, 
and what information was incumbent upon the veteran to 
provide.  The SSOC also reflected that VA would discontinue 
providing assistance in obtaining evidence for a claim if the 
evidence obtained indicates that there is no reasonable 
possibility that further assistance would substantiate the 
claim due to such things as the claim being an application 
for a benefit to which the applicant is not entitled to as a 
matter of law. 

Additionally, the RO has made all reasonable efforts to 
obtain relevant records adequately identified by the veteran 
and pertinent to his claim.  Specifically, his service 
medical records, VA medical records, and Social Security 
Administration records were obtained and associated with his 
claims folder.  A VA examination was determined to be 
necessary to clarify the veteran's diagnosis.  The 
examination occurred in December 2001 and the resulting 
report was obtained.  The veteran was afforded a hearing in 
December 1999; a transcript is of record.  The Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See generally VCAA; McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).

II.  Service Connection

To begin, the Board notes that the veteran's claim of 
entitlement to service connection for a nervous condition was 
denied by the Board in June 1967.  The June 1967 Board 
decision is final.  38 U.S.C.A. § 4004(b) (West 1964); 
38 C.F.R. § 19.104 (1967).  The veteran initiated his current 
claim in June 1998.  The RO conceded that new and material 
evidence had been submitted to reopen a service connection 
claim for low back disabilities in the February 2002 SSOC.  
As the Board concurs that new and material evidence has been 
submitted to reopen his claim for service connection for 
moderate alcohol dependence and severe mixed personality 
disorder with dependent, histrionic and borderline 
personality features, the Board is taking jurisdiction to 
adjudicate the issue on the merits.  See Manio v. Derwinski, 
1 Vet. App. 140 (1991).

Service connection may be established for a disability 
resulting from a personal injury suffered or from a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Summary of the Evidence of Record

His September 1961 Report of Medical Examination for 
induction reflects that the veteran was clinically evaluated 
as psychiatrically normal.  A September 1962 Consultation 
report reflects that the veteran was making very marginal 
adjustment to his work and that he had expressed concern over 
the fact that he seldom heard from home and that he felt that 
his mother did not like him.  The consultation report states 
that there was no evidence of psychosis and that the 
veteran's nightmares and sleepwalking were symptoms of 
emotional instability.  His July 1963 Report of Medical 
Examination for separation reveals that the veteran's 
psychiatric evaluation was normal

A September 1966 VA Psychiatric Evaluation report contains an 
impression of dissociative reaction in a personality disorder 
with a moderate degree of incapacity.  An October 1966 VA 
Psychological Report reflects that an administered test 
suggested the veteran was an immature, self-centered, land-
dependent individual with low frustration tolerance and 
capable of impulsive behavior.  The October 1966 report 
contains an impression of a personality disorder.  An October 
1966 VA Report on Social Study for Adjudication Purposes 
states that it is based on interviews with the veteran, a 
home visit with interviews with his parents, and an office 
interview with his wife.  The Report reflects that the 
veteran reported traumatic experiences while in service.

A November 1995 letter from the VA Medical Center (VAMC) in 
San Juan certifies that the veteran had been hospitalized 
from October 24, 1995, to November 25, 1995, for dizziness 
and giddiness, an adjustment reaction not otherwise 
specified, severe depressive disorder with psychosis, and an 
antisocial personality.  The VA Discharge Summary for his 
October to November 1995 in-patient treatment reflects a 
diagnosis of an adjustment disorder with depressed and 
anxious mood and borderline personality traits.

A VA Discharge Summary reflects treatment from January 8, 
1996, to January 10, 1996, and contains a diagnosis of 
neuropsychiatric condition.  A VA Discharge Summary reflects 
treatment from December 7, 1996, to December 13, 1996, and 
contains a diagnosis of an adjustment disorder with a 
depressed mood and borderline personality traits.

A hearing was conducted before a hearing officer at the RO in 
December 1999.  The hearing transcript reflects that the 
veteran indicated that he only receives treatment from VA, he 
felt he needed to be hospitalized for his mental condition 
but that VA indicated he did not, and stated he received 
disability benefits from the Social Security Administration 
(SSA).  The hearing transcript reflects that the hearing 
officer explained to the veteran that he had never been 
adjudicated as service connected for any psychiatric 
condition, even though "yes" had been accidentally encoded 
in the computer system.  That the hearing officer further 
explained that "yes" had been entered for a psychiatric 
condition instead of for another physical condition for which 
the veteran is service connected is also reflected in the 
transcript.  A review of the evidence of record revealed a 
1995 computer screen printout that reflected that "yes" had 
been entered to indicate that the veteran was service 
connected for "psychogenic amnesia".  The veteran has never 
been treated or made a claim for psychogenic amnesia.

A VA Discharge Summary reflects treatment from April 21, 
2001, to April 30, 2001, and contains a diagnosis of 
schizophrenia, depression not otherwise specified, and 
alcohol dependence.  A VA Discharge Summary reflects 
treatment from May 6, 2001, to May 11, 2001, and contains a 
diagnosis of alcohol dependence and intoxication, 
schizophrenia by history, and histrionic personality traits.  
A VA Discharge Summary reflects treatment from December 10, 
2001, to December 26, 2001, and contains a diagnosis of 
alcohol dependence and intoxication, schizophrenia by history 
with cluster B personality traits.

In August 2001, the RO requested the veteran's SSA records.  
The records reflect that SSA adjudicated the veteran as 
disabled with a mental condition which had been severely 
affecting him since October 1995.  In addition to VA records 
already of record, the SSA records included a December 1995 
psychiatric evaluation that contains a diagnosis of an 
organic mood disorder.

In September 2001, the RO initiated a request for an 
examination to be conducted.  The RO requested that the VA 
examiner should perform a longitudinal review of the record, 
and render an opinion as to the relative severity of each 
Axis I diagnosis.

A December 2001 VA Mental Disorders Exam report reflects that 
the VA physician thoroughly reviewed the evidence of record 
and specifically noted the veteran's various diagnoses.  The 
report reflects and Axis I diagnosis of moderate alcohol 
dependence and an Axis II diagnosis of severe mixed 
personality disorder with dependent, histrionic, and 
borderline personality features.  The report reflects that 
the VA examiner stated that other than his alcoholism, the 
veteran's most disabling condition was his characterological 
disorder.

Legal Analysis

The evidence of record reveals that the veteran's mental 
condition has been characterized differently in his treatment 
records.  To review: in 1966 it was diagnosed as a 
personality disorder; in 1995 it was characterized as both 
adjustment disorder with  personality traits and an organic 
mood disorder by a treating physician on the one hand and an 
examiner during an evaluation for SSA benefits on the other; 
in 1966 it was characterized as a neuropsychiatric condition 
and an adjustment disorder with a depressed mood with 
borderline personality traits; in 2001 it was characterized a 
schizophrenia, alcohol dependence, and personality traits.  
Accordingly, the evidence of record revealed that in 
September 2001 the RO requested a VA examination that would 
clarify the veteran's diagnosis.  The December 2001 VA 
examination report revealed that based on a review of his 
records, his history, and the evaluation conducted, an Axis I 
diagnosis was given of moderate alcohol dependence and an 
Axis II diagnosis of severe mixed personality disorder.  The 
Board finds that the diagnoses found in the December 2001 VA 
examination report are the most probative found in the 
evidence of record as the medical rationale provided by the 
VA physician indicated the diagnoses were based on a review 
of the veteran's complete psychiatric history in combination 
with the history given by the veteran and the physician's own 
evaluation.  See Elkins v. Brown, 5 Vet. App. 474 (1993); 
VAOPGCPREC 20-95 (1995); Black v. Brown, 5 Vet. App. 177 
(1993).  Accordingly, the question before the Board is 
whether the veteran is entitled to service connection for 
moderate alcohol dependence and severe mixed personality 
disorder with dependent, histrionic and borderline 
personality features.

Mental retardation and personality disorders are not diseases 
or injuries for compensation purposes, and, except as 
provided in 38 C.F.R. § 3.310(a), a disability resulting from 
them may not be service-connected.  However, disability 
resulting from a mental disorder that is superimposed upon 
mental retardation or a personality disorder may be service-
connected.  See 38 C.F.R. § 4.127 (2001).  The evidence of 
record reveals that the veteran is diagnosed with a severe 
mixed personality disorder with dependent, histrionic, and 
borderline personality features.  The evidence of record does 
not indicate a mental disorder that is superimposed upon the 
personality disorder.  Therefore, the Board concludes that 
service connection is not warranted for the veteran's 
diagnosed personality disorder.  See also 38 C.F.R. §§ 3.102, 
3.303(c) (2001).

Concerning his diagnosis and treatment for moderate alcohol 
dependence, the Board finds that service connection cannot be 
granted.  Service connection cannot be granted for substance 
abuse pursuant to the provisions that prohibit service 
connection for willful misconduct, which includes the abuse 
of alcohol.  38 C.F.R. § 3.301(b)(c) (2001).  In a case where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the Board terminated as a 
consequence of the absence of legal merit or lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Cf.  FED. R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).  The Board 
finds, for this diagnosis, that the law and not the evidence 
is indeed dispositive.  Therefore, the Board must conclude, 
as a matter of law, that service connection cannot be granted 
for the veteran's diagnosed alcohol dependence.

ORDER

Service connection for moderate alcohol dependence and severe 
mixed personality disorder with dependent, histrionic and 
borderline personality features, is denied as a matter of 
law.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

